Citation Nr: 1105977	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for dental disability for 
compensation purposes.  

2.  Entitlement to service connection for eye disability.

3.  Entitlement to an increased initial rating for right knee 
disability, currently characterized as status post right knee 
total arthroplasty, and currently evaluated at 30 percent. 

4.  Entitlement to an increased initial rating for left knee 
disability, currently characterized as status post left knee 
total arthroplasty, and currently evaluated at 30 percent. 


REPRESENTATION

Veteran represented by:	Phil Uipi, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 31, 1982, to August 
20, 1982, and from December 6, 1990, to April 6, 1991, and had 
service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In an October 2008 rating decision, service connection was denied 
for dental disability and eye disability, and service connection 
was granted for right knee osteoarthritis and left knee 
osteoarthritis, rated separately 10 percent disabling, effective 
October 23, 2007.  A notice of disagreement was filed in February 
2009, a statement of the case was issued in March 2009, and a 
substantive appeal was received in April 2009.  A February 2009 
rating decision awarded a total rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2010) due to right knee 
replacement, from February 18, 2009, through March 31, 2010, and 
assigned a 30 percent disability rating to the right knee from 
April 1, 2010.  A February 2010 rating decision awarded a total 
rating pursuant to § 4.71a, Diagnostic Code 5055 due to left knee 
replacement, from November 3, 2009, through December 31, 2010, 
and assigned a 30 percent disability rating from January 1, 2011.  

The issues of entitlement to service connection for sleep 
apnea and depression were raised by the Veteran in an 
April 2009 submission, and such claims were acknowledged 
by the RO in February 2010 but have yet to be adjudicated 
by the Agency of Original Jurisdiction (AOJ).  The issue 
of entitlement to service connection for right hip 
disability was raised by the Veteran at the March 2010 
Board hearing, but has not been adjudicated by the AOJ.  
(See Board T. at 17.)  Therefore, the Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to an increased rating in excess of 30 
percent for status post right knee total arthroplasty, for the 
period from April 1, 2010, and entitlement to an increased rating 
in excess of 30 percent for status post left knee total 
arthroplasty, for the period from January 1, 2011, are REMANDED 
to the RO.  VA will notify the Veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  The Veteran's decreased visual acuity is due to refractive 
error and is not a disability for the purposes of entitlement to 
VA compensation benefits.

2.  The Veteran's dental problems are not as a result of trauma 
in service, nor was he a prisoner of war.

3.  Prior to February 18, 2009, the Veteran's right knee 
disability was manifested by x-ray evidence of arthritis and 
limitation of flexion to 85 degrees, limitation of extension to 5 
degrees, and no subluxation or instability.  

4.  Prior to November 3, 2009, the Veteran's left knee disability 
was manifested by x-ray evidence of arthritis and limitation of 
flexion to 90 degrees, limitation of extension to 10 degrees, and 
no subluxation or instability.  




CONCLUSIONS OF LAW

1.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and West Supp. 2010); 38 
C.F.R. §§ 3.303, 4.9 (2010).

2.  Dental disability was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 and West Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.381 (2010).

3.  For the period prior to February 18, 2009, the criteria for a 
schedular rating in excess of 10 percent for right knee 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 
5003-5260 (2010).

4.  For the period prior to November 3, 2009, the criteria for a 
schedular rating in excess of 10 percent for right knee 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 
5003-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a), VA has a duty to notify the claimant of 
any information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In November 2007 and February 2008, VCAA letters were issued to 
the Veteran with regard to his underlying service connection 
claims.  Such letters predated the initial October 2008 rating 
decision.  Since the bilateral knee appellate issues in this case 
(entitlement to assignment of higher initial ratings) is a 
downstream issue from that of service connection (for which the 
November 2007 VCAA letter was duly sent), another VCAA notice is 
not required.  VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The VCAA 
letters notified the Veteran of what information and evidence is 
needed to substantiate his claims, as well as what information 
and evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and notice as to the types 
of evidence necessary to establish a disability rating and 
effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing has the duty to fully explain the issues and 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the Veterans Law Judge outlined the 
issues on appeal and suggested that evidence tending to show that 
pertinent disability was related to active duty or a service-
connected disability or reflected an increase in the severity of 
service-connected disability would be helpful in establishing the 
claim.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); 
they have not identified any prejudice in the conduct of the 
Board hearing.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service VA and private 
medical records, and lay statements and testimony of the Veteran.  
There is no indication of relevant, outstanding records which 
would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA 
examination in August 2008 pertaining to the knees.  The 
examination report obtained is thorough and contains sufficient 
information to decide the issues on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

VA is required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but contains competent lay or 
medical evidence of a current disability, establishes that the 
Veteran suffered an event, injury or disease in service, and 
indicates that the current disability may be associated with the 
in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4).  
As will be discussed in complete detail below, the competent and 
credible evidence in this case does not establish a superimposed 
injury of the eye nor trauma to the teeth in service, nor a 
possible association between a current disability and service.  
Therefore, a VA opinion is not required with regard to these 
issues.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.  

Service connection

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at any 
time after a decision is issued on a claim that had not been 
associated with the claims folder when VA first decided the 
claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This 
regulation comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to VA.  Id.  In essence, the finality of any previous 
decision is vitiated by the association of additional, pertinent 
service department records, and the claim must be reconsidered.  
See id.

Service connection was denied for traumatic injury to face and 
teeth in November 1999, July 2000, and January 2002 rating 
decisions.  The Veteran did not file a notice of disagreement, 
and the RO decisions became final.  38 U.S.C.A. § 7105.  In 
October 2007, the Veteran filed a claim to reopen entitlement to 
service connection for teeth disability for compensation 
purposes.  Thereafter, additional service treatment and personnel 
records were associated with the claims folder.  As such records 
were not previously considered, the claim must be reconsidered 
without regard to the previous final denials.  38 C.F.R. § 
3.156(c).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Dental disability

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

The Veteran claims entitlement to service connection for dental 
condition, asserting that he sustained trauma to the mouth and 
teeth.  Service treatment records do not reflect any dental 
treatment; however, on a February 2001 annual reserve examination 
he reported a mouth injury in 1990 and 1991.  He also asserted 
that he underwent surgery to his teeth in 1991, and the examiner 
noted that he had missing teeth.  

At the Board hearing, the Veteran testified that while he was 
stationed in Germany, he had to have a tooth removed and had 
other teeth prepped for replacement.  A temporary cap was built 
to complete the replacement but it was not completed.  He stated 
that the treatment was completed once he returned to the United 
States.  He stated that his teeth were infected which required 
them to be removed, and that he underwent root canals.  The 
Veteran claims that he should be compensated for such dental 
disabilities as such conditions manifested in service.  

While the Veteran may have undergone dental treatment in service, 
to include extractions, root canals, and periodontal treatment, 
such treatment is routine in nature.  

While service connection may be established for treatment 
purposes for these conditions, the regulations listed above 
clearly prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth or 
periodontal disease.  38 C.F.R. § 3.381.  As neither condition is 
recognized by the applicable regulations as a disability for 
which VA compensation may be granted, the Veteran's claim is not 
warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a 
disability for compensation purposes).  Despite the Veteran 
characterizing his dental problems as "mouth trauma" per his 
testimony it appears that he simply underwent routine dental 
work, albeit incomplete per the Veteran, and his dental problems 
were not due to any in-service trauma, nor due to combat.  
Additionally, there is no evidence that the Veteran was a 
prisoner of war.  See 38 C.F.R. § 3.381(b).  The only dental 
treatment rendered was for periodontal disease, carious teeth, 
and missing teeth.  Service connection for missing teeth and 
periodontal disease for compensation purposes is not legally 
permitted, and to that extent, as a matter of law this claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental trauma 
which resulted in residuals, additional loss of teeth, malunion 
or nonunion of the maxilla, or loss of body of the maxilla or 
mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. 4.150, 
Diagnostic Codes 9913-9916.  Consequently, there is no basis for 
entitlement to service connection for residuals of dental 
condition for compensation purposes.

The Veteran may wish to contact the VA dental clinic for further 
information regarding outpatient dental treatment.

Visual acuity

For purposes of entitlement to compensation, the law provides 
that refractive errors of the eyes are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory errors of 
the eyes unless such defect was subjected to a superimposed 
disease or injury which created additional disability.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection 
may not be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a superimposed 
disease or injury).

The Veteran has claimed entitlement to service connection for 
decreased visual acuity.  Specifically, the Veteran asserts that 
he developed problems with his eyesight due to his mouth and knee 
disabilities.  While service treatment records on file do reflect 
that the Veteran underwent treatment for visual acuity issues, 
the record does not otherwise reflect treatment for an injury to 
the eye.  Moreover, the Veteran does not claim that he sustained 
a superimposed injury to the eyes in service; his claim stems 
solely from his claim of decreased visual acuity.  

In the present case, there is no medical evidence of disease or 
injury to the Veteran's eyes during service nor does the Veteran 
contend that he sustained a superimposed injury to the eyes 
during service.  While the medical evidence of record reflects 
that the Veteran's visual acuity may have decreased during 
service, there is no medical evidence of record to suggest any 
superimposed eye disability during active duty service.  The 
Veteran asserts that his decreased visual acuity is due to his 
service-connected knee disabilities; however, he has submitted no 
medical evidence or opinion to support such assertion.  Likewise, 
the Veteran is not competent to attest to the etiology of his 
decreased visual acuity, as he does not have the appropriate 
expertise to provide an opinion which requires medical knowledge.  
Therefore, the Veteran's claim of service connection for 
defective vision is based upon refractive error of the eyes.  
Thus, the Veteran's claim must be denied as a matter of law.  

Increased ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

For purposes of this decision, the Board notes that normal range 
of motion for the knee is flexion to 140 degrees and extension to 
0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned as 
follows:  flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are assigned 
as follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension limited 
to 20 degrees is 30 percent; extension limited to 30 degrees is 
40 percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under Diagnostic Code 5262, pertaining to "impairment of tibia 
and fibula," a 10 percent rating is warranted for malunion with 
slight knee or ankle disability.  A 20 percent rating 
contemplates malunion with moderate knee or ankle disability, and 
a 30 percent rating is warranted for malunion with marked knee or 
ankle disability.  A 40 percent rating is warranted for nonunion 
with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, x-ray evidence of involvement of 2 or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 
38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  VAOPGCPREC 
23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, 
the General Counsel also held more recently that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and under Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004 (September, 2004).

As detailed, service connection was established for right knee 
osteoarthritis and left knee osteoarthritis, rated separately 10 
percent disabling, effective October 23, 2007.  A total rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 due to right 
knee replacement was established from February 18, 2009, through 
March 31, 2010, and a 30 percent disability rating was assigned 
to the right knee from April 1, 2010.  A total rating pursuant to 
§ 4.71a, Diagnostic Code 5055 due to left knee replacement was 
established from November 3, 2009, through December 31, 2010, and 
a 30 percent disability rating was assigned from January 1, 2011.  
Thus, the Board will address entitlement to a schedular rating in 
excess of 10 percent for right knee disability prior to February 
18, 2009 and entitlement to a disability rating in excess of 10 
percent for left knee disability prior to November 3, 2009.  
Entitlement to a disability rating in excess of 30 percent for 
right knee disability from April 1, 2010, will be discussed in 
the Remand below.  The Veteran testified that he would likely be 
scheduled for a follow-up VA examination in or about March 2010 
to assess the severity of his left knee disability.  Thus, such 
period from January 1, 2011, is also discussed in the Remand 
below.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 
percent rating is warranted for 1 year following implantation of 
prosthesis in the case of prosthetic replacement of knee joint.  
Note (1) states that the 100 percent rating for 1 year following 
implantation of prosthesis will commence after initial grant of 
the 1-month total rating assigned under 38 C.F.R. § 4.30 
following hospital discharge.  Note (2) states that special 
monthly compensation is assignable during the 100 percent rating 
period the earliest date permanent use of crutches is 
established.

As detailed, the basis of the grant of the 100 percent ratings, 
albeit temporary, pursuant to Diagnostic Code 5055 for the two 
periods detailed hereinabove were due to undergoing right and 
left knee replacement surgeries.  Effective March 31, 2010, the 
temporary total rating was discontinued with regard to the right 
knee, and effective December 31, 2010, the temporary total rating 
was discontinued with regard to the left knee.  The rating 
criteria does not provide a basis for extending the 100 percent 
awarded pursuant to Diagnostic Code 5055 beyond the 13 month 
period it was awarded.  As the Veteran was awarded the full 
benefit pursuant to Diagnostic Code 5055 following knee 
replacement surgeries, extension of such total temporary ratings 
are not warranted.

Entitlement to a schedular rating in excess of 10 percent for 
right knee disability prior to February 18, 2009 and entitlement 
to a disability rating in excess of 10 percent for left knee 
disability prior to November 3, 2009

An August 2007 x-ray examination of the knees showed mild medial 
compartment narrowing, and mild tricompartmental osteoarthritis, 
mild lateral patellar subluxation, and no joint effusion in the 
right knee; and, tricompartmental osteoarthritis with mild medial 
compartment narrowing and no joint effusion in the left knee.  
The impression was mild bilateral medial compartmental narrowing 
with tricompartmental osteoarthritis.

In September 2007, the Veteran underwent an MRI of the knees.  
The impression with regard to the left knee was moderate 
tricompartmental osteoarthritis; chronic full thickness tear of 
the PCL and normal ACL; and, degenerative thinning of the medial 
meniscus without a discrete tear.  The impression with regard to 
the right knee was moderate to severe tricompartmental 
osteoarthritis; undersurface tear of the posterior horn of the 
medial meniscus; mucoid change within the anterior horn of the 
medial meniscus.  The assessment was knee pain bilaterally with 
moderately-severe tricompartmental osteoarthritis and ligament 
tears.

In September 2007, the Veteran sought urgent VA care for knee 
pain.  He stated that he really needed disability and that his 
knees really hurt at his job.  He stated that he has to stand 8 
to 16 hours at his job and his knees hurt which result in thigh 
and calf pain.  The examiner observed that the Veteran was obese 
and had a slight limp with walking/guarding left knee.  The 
assessment was muscle cramping with knee pain, and obesity.

In October 2007, the Veteran sought treatment complaining of 
bilateral knee pain for years.  He stated that the pain in the 
knee limits most activity and he is frustrated with the 
noticeable weight gain that has come with it.  He is employed as 
a nurse and states that working 8 hours with constant walking 
exacerbates the pain.  On examination, active range of motion was 
WFL bilaterally in the knees.  Light touch was present and equal 
bilaterally in the lower extremities without paresthesias 
currently.  There was no significant pain with palpation 
bilaterally.  Anterior drawer, posterior drawer, varus stress, 
valgus stress, and McMurray's test were all negative.  The signs 
and symptoms were consistent with bilateral knee osteoarthritis.

In January 2008, the Veteran sought private treatment referred by 
the VA.  Physical examination of the knees was virtually 
identical.  There was medial joint line tenderness, pain to 
circumduction maneuvers, no varus or valgus laxity and no 
sagittal laxity.  There was full range of motion, grade 5 quad 
and hamstring strength.  X-rays showed 3-5 millimeter of joint 
space remaining on Rosenberg views with some degenerative changes 
in both the medial tibiofemoral and patellofemoral joint.  The 
assessment was degenerative knees with chronic medial meniscal 
tears.

On May 12, 2008, the Veteran underwent bilateral arthroscopic 
medial meniscectomy and bilateral bicompartmental chondroplasty.  
The postoperative diagnosis was bilateral degenerative knees with 
bilateral medial meniscal tears.

In July 2008, the Veteran still reported pain and stated that the 
arthroscopy did not help.  Prior to the arthroscopy he could not 
pinpoint the pain, but after the arthroscopy he feels the pain is 
distal to the patella bilaterally.  On musculoskeletal 
examination, there was guarding to knees with position changes 
and ambulation.  He had a steady gait.  He was referred for 
physical therapy for muscle strengthening and stretches.

X-ray examination was repeated which showed severe 
tricompartmental osteoarthritis with no evidence of acute 
fracture or dislocation.

In August 2008, the Veteran underwent a VA examination.  He 
reported that he injured his knees in 1995 and underwent 
surgeries that same year.  He reinjured his knees in 1999.  The 
Veteran reported constant bilateral knee pain, reported as 7/10, 
with intermittent cramping happening at night almost every night, 
aggravated by walking or doing "anything."  He stated that on 
stairs he cannot bend his knees, he has to go down sideways and 
it is particularly painful getting up from a seated position or 
sitting from a standing position.  He will have weekly instant 
flares of 9/10, at times duration of 10 minutes.  His general 
pain he alleviates with hydrocodone which he takes every four 
hours and he was to start physical therapy.  He lives in a house 
and is able to self-care.  He does not do anything outdoors 
anymore and his wife pretty much is "doing all that."  Indoors 
he can help maybe five minutes of standing at most for washing 
dishes and cooking.  He last worked in 2003 as a nurse but was 
having problems with his knees.  He reported pain with bending 
and kneeling and extended walking.  On physical examination, his 
posture and gait were abnormal.  He had a moderate antalgic gait, 
walking gingerly side-to-side from his knees with a slight hip 
hike as he does not flex his knees well.  When observed walking 
down the hall, he leans heavily on the hall railing.  He does not 
use or need any assistive or corrective devices however to 
ambulate.  Physical examination of the knees demonstrated no 
erythema or edema; however, he had medial and lateral tibial 
plateau deformity to palpation.  He was quite guarded with 
musculature causing difficulty in performing valgus, varus, and 
anterior drawer testing.  His knees overall appeared stable from 
testing that could be done.  McMurray's was essentially negative, 
although he had crepitus with flexion and extension of the knee.  
On the right, he had an extension lag of 5 degrees.  He was not 
able to get to zero and reported pain with further attempts to 
get to zero at the end range.  He had pain throughout motion to 
85 degrees of flexion, worsening at the end range, and goes no 
further.  On the left he had an extension lag of 8 degrees and 
was not able to get to zero degrees of extension, having pain at 
that end range and throughout the range of motion to flexion of 
90 degrees where he goes no further secondary to pain at the end 
of range of motion.  His strength was 4/5 secondary to pain.  
Sensory was normal.  Reflexes were zero bilaterally.  Except 
where noted, there was no change in active or passive range of 
motion during repeat motion testing and no additional losses of 
range of motion in the involved joints due to pain, weakness, 
impaired endurance, fatigue, incoordination, or flare-ups.  The 
examiner diagnosed bilateral severe tricompartmental 
osteoarthritis of the knees.

On June 10, 2009, the Veteran complained of pain and locking in 
his left knee.  On physical examination, there was a large 
effusion.  He had pain to circumduction maneuvers referred to the 
medial joint line.  He had no varus or valgus laxity and no 
sagittal laxity.

As detailed, on June 22, 2009, the Veteran underwent partial 
medial meniscectomy on the left knee for a medial meniscal tear.  
On July 21, 2009, the Veteran sought follow-up treatment related 
to the knees.  With regard to the left knee he complained of 
pain.  The examiner commented that an operative note pertaining 
to the left knee noted grade 2, 3 and 4 changes noted with 
friable portion in both medial and patellofemoral joints.  The 
lateral articular surface was normal.  The Veteran reported left 
knee achy pain.  On physical examination of the left knee, there 
was no joint line tenderness, and he was stable to varus and 
valgus.  He seemed to have some posterior laxity.  His range of 
motion was from 0 to 110 degrees.  On x-ray examination, there 
was significant osteoarthritis medially and in the patellofemoral 
joint.  

The above constitutes the medical evidence on file for the above 
periods in question.  The RO assigned separate 10 percent ratings 
in light of the objective findings of osteoarthritis and 
limitation of motion pursuant to Diagnostic Codes 5003 and 5260.  

Based on the objective findings reflected hereinabove, as 
detailed x-ray examination conducted in August 2007 and an MRI 
conducted in September 2007 reflects tricompartmental 
osteoarthritis of both knees.  In light of such objective 
findings of arthritis, separate 10 percent ratings are warranted 
pursuant to Diagnostic Code 5003.  Degenerative arthritis is 
rated in consideration of limitation of motion, thus the Board 
has determined whether a higher rating would be warranted under 
the range of motion criteria.  The limitation of flexion 
reflected in the August 2008 VA examination report is 
noncompensable (flexion limited to 85 degrees in the right knee, 
and limited to 90 degrees in the left knee) and the limitation of 
extension is  noncompensable in the right knee (extension limited 
to 5 degrees) and a 10 percent rating is warranted for the left 
knee limitation of extension (extension limited to 8 degrees 
rounded up to 10 degrees).  Thus, per Diagnostic Code 5003, a 10 
percent rating is warranted for the right knee based on the x-ray 
findings of degenerative arthritis but noncompensable limitation 
of motion.  For the left knee, a 10 percent rating is warranted 
for limitation of extension to 10 degrees per Diagnostic Code 
5261.  Separate ratings for the left knee are not warranted for 
arthritis and limitation of extension, as this would amount to 
pyramiding pursuant to 38 C.F.R. § 4.14.  Ratings in excess of 10 
percent are not warranted as flexion is not limited to 30 degrees 
and extension is not limited to 15 degrees, even considering pain 
and repetitive motion.

According to a General Counsel opinion, separate ratings may be 
granted based on limitation of flexion (DC 5260) and limitation 
of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 
69 Fed. Reg. 59990 (2004).  However, in the present case there is 
no evidence that a compensable rating is warranted under the 
criteria of Diagnostic Codes 5260 and 5261 with regard to the 
right knee and a compensable rating is not warranted under the 
criteria of Diagnostic Code 5260 for the left knee.  

The Board has given consideration as to whether a separate rating 
would be warranted pursuant to Diagnostic Code 5257, for slight 
recurrent subluxation and lateral instability.  However, the 
objective evidence does not reflect current symptoms of 
instability or subluxation.  While acknowledging the x-ray report 
which reflected mild lateral patellar subluxation in the right 
knee, objective testing has not shown recurrent subluxation or 
instability.  As detailed, on examination his knees overall 
appeared stable on testing in August 2008, and McMurray's testing 
was negative.  Likewise, in June 2009, he had no laxity in the 
knees.

The Board finds that a higher rating is not warranted under any 
alternative provision.  Diagnostic Code 5256 provides for a 
higher rating, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knees.  Furthermore, 
the Veteran may not be rated by analogy to this code as he did 
not suffer functional immobility of the knees for this period.  
Likewise, Diagnostic Codes 5258 and 5259 do not provide for 
higher disability ratings, and are inapplicable.  Additionally, 
there are no objective findings of impairment of the tibia and 
fibula, thus there is no basis for disability ratings under 
Diagnostic 5262.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 
206-07.  However, an additional "symbolic" range of motion loss 
for pain, excess fatigability, decreased functional ability, etc. 
is not warranted.  As detailed, the August 2008 VA examiner 
specifically stated that there was no additional functional loss 
due to pain, weakness, impaired endurance, fatigue, 
incoordination, or flare-ups.

Based on the above, the Board has determined that a schedular 
rating in excess of 10 percent for the right knee is not 
warranted for the period prior to February 18, 2009; and a 
disability rating in excess of 10 percent for the left knee is 
not warranted for the period prior to November 3, 2009.  .

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Veteran provided statements indicating that the 
symptomatology associated with the lumbar myositis is severe.

The Board also finds the severity of the Veteran's service-
connected knee disabilities is fully contemplated by the rating 
criteria.  There is nothing exceptional about the Veteran's 
service-connected disability.  The degree of disability exhibited 
is contemplated by the rating schedule.  Thus, the Board finds 
that the threshold test is not met for referral for 
extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 
22 Vet. App. 111 (2008).

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   
However, the evidence reflects that his symptoms have remained 
relatively constant throughout the course of the period on appeal 
and prior to the total right knee replacements, as such, 
additional staged ratings are not warranted.


ORDER

Service connection for eye disability/decreased visual acuity is 
denied.

Service connection for dental disability is denied.

An increased initial rating for right knee disability, currently 
characterized as status post right knee total arthroplasty, for 
the period prior to February 18, 2009, is denied.  

An increased initial rating for left knee disability, currently 
characterized as status post left knee total arthroplasty, for 
the period prior to November 3, 2009, is denied.  


REMAND

Entitlement to a disability rating in excess of 30 percent for 
right knee disability from April 1, 2010

On February 18, 2009, the Veteran underwent total right knee 
replacement surgery, and from such date a temporary total rating 
was assigned through March 31, 2010.  Effective April 1, 2010, a 
30 percent disability rating was assigned per Diagnostic Code 
5055, which is the minimum rating assigned following knee 
replacement surgery.  Review of the evidence of record reflects 
that there is no medical evidence on file from April 1, 2010 to 
the present.  In fact, VA treatment records were last associated 
with the claims folder on January 28, 2010, which was during the 
period in which the temporary total rating was in effect.  Thus, 
updated VA treatment records must be associated with the claims 
folder (see Bell v. Derwinski, 2 Vet. App. 611 (1992)).  
Moreover, the Veteran has not been afforded a VA examination 
following the expiration of his temporary total rating to assess 
the severity of his right knee disability.  In order to more 
accurately reflect the current level of the Veteran's disability, 
the Board believes that an examination and opinion is necessary.  
See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 
Vet. App. 121 (1991).

Entitlement to a disability rating in excess of 30 percent for 
left knee disability from January 1, 2011

Effective January 1, 2011, a 30 percent rating will be assigned 
for the Veteran's status post left knee replacement surgery, 
following expiration of his total temporary rating pursuant to 
Diagnostic Code 5055.  The Veteran should be afforded a VA 
examination to assess the current level of his left knee 
disability.  See id.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's treatment records from the 
Salt Lake City VAMC for the period January 28, 
2010, to the present, should be associated with 
the claims folder.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  The Veteran should be afforded an 
orthopedic examination to determine the current 
severity of his status post bilateral knee 
replacements.  It is imperative that the claims 
file be made available to and reviewed by the 
examiner in connection with the examination.  
All indicated studies, including X-rays, should 
be performed.  The examiner should undertake 
range of motion studies of the knee, noting the 
exact measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of pain 
and attempt to assess the extent of any pain.  
Tests of joint motion against varying 
resistance should be performed.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be described.  
To the extent possible the functional 
impairment due to incoordination, weakened 
movement and excess fatigability on use should 
be assessed in terms of additional degrees of 
limitation of motion.  If this is not possible, 
the examiner should so state.  The examiner 
should also express an opinion concerning 
whether there would be additional limits of 
functional ability on repeated use or during 
flare-ups (if the Veteran describes flare-ups), 
and, if feasible, express this in terms of 
additional degrees of limitation of motion on 
repeated use or during flare-ups.  If this is 
not possible, the examiner should so state.  
The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  The 
examiner should also determine if the knees 
lock and if so the frequency of the locking.  
The examiner should comment on the presence of 
any severe painful motion or weakness in the 
knees.

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues of entitlement to a 
disability rating in excess of 30 percent for 
status post right knee replacement, from April 
1, 2010, and entitlement to a disability rating 
in excess of 30 percent for status post left 
knee replacement, from January 1, 2011.  If 
either of the benefits sought are not granted 
in full, the Veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


